PER CURIAM.
The summons and complaint were not personally served, but service was attempted to be. made by virtue of an order *905for substituted service. In such a case Municipal Court Act (Laws 1903, p. 1501, c. 580) § 34, provides that the order allowing such service of the papers upon which the same was granted must be filed in the;court below at least six days prior to the return day of the summons. This was not done in this case, and the court below, therefore, acquired no jurisdiction. Dalton v. Mills (Sup.) 91 N. Y. Supp. 733; Stephens v. Molloy, 50 Misc. Rep. 518, 99 N. Y. Supp. 385.
Judgment reversed, with costs, and complaint dismissed.